Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant's amendments and remarks submitted 03/10/2021 have been entered and considered, but are not found convincing. Claims 13, 18, 22, 24, 27, 31-33, 44 have been amended.  Claims 1-12, 16, 21, 25, 30, 34-38, 42-43 were cancelled. In summary, claims 13-15, 17-20, 22-24, 26-29, 31-33, 39-41 and 44 are pending in the application.  Applicant’s amendments have necessitated the new grounds of rejection set forth herein; accordingly, this action is made final.
Response to Arguments
Rejections under 35 U.S.C. 103:
Examiner reconsiders the references and finds Abovitz still teaches newly added limitations.  
Regarding claims 13 and 22, Abovitz teaches accessing information indicating a first set of virtual objects associated with a first surface orientation and a second set of virtual objects associated with a second surface orientation; in response to determining that the orientation of the physical surface is the first surface orientation, selecting the first set of virtual objects; in response to determining that the orientation of the physical surface is the second surface orientation, selecting the second set of virtual objects.
accessing information indicating a first set of virtual objects associated with a first surface orientation; in response to determining that the orientation of the physical surface is the first surface orientation, selecting the first set of virtual objects;
Further,  Abovitz teaches at paragraphs [0445]l [0554] As illustrated in FIG. 52B, in response to detecting a third defined gesture (e.g., user spreads fingers apart), the AR system expands the menus, rendering an a lower level navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a number of lower level navigation menu items or icons may be rendered to appear on each of the fingers other than the thumb” where  a cube with six faces and each face may correspond to category of content or media types and user spreads ccessing information indicating a second set of virtual objects associated with a second surface orientation; in response to determining that the orientation of the physical surface is the second surface orientation, selecting the second set of virtual objects.
Regarding claims 33 and 44, similar as claims 13 and 22, Abovitz teaches at least at paragraphs [0445], [0553][0554]  accessing information indicating that a first set of virtual objects is associated with a first surface orientation and that a second set of virtual objects associated with a second surface orientation. 
Abovitz teaches in response to determining that the first surface orientation is horizontal, select the first set of virtual objects at paragraphs [0445] “The AR system renders a virtual user interface image in a user's field of view, so as to appear to be on the face(s) of the outer surface of the totem. Each of the faces, and corresponding virtual input prompt, may correspond to a function, category of functions, and/or category of content or media types, tools and/or applications.”; [0551] FIGS. 52A-52C (scenes 5202-5206) show a number of user interface virtual constructs rendered by an AR system (not shown in FIGS. 52A-52C) in which a user's hand serves as a totem, according to one illustrated embodiment. [0552] “As illustrated in FIG. 52A, in response to detecting a first defined gesture (e.g., user opening or displaying open palm of hand, user holding up hand), the AR system renders a primary navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a high level navigation menu item, icon or field may be rendered to appear on each finger other than the thumb.” where displaying open palm Some totems may take the form of inanimate objects, for example a piece of metal or plastic, a wall, a surface of table. Alternatively, some totems may take the form of animate objects, for example a hand of the user. As described herein, the totems may not actually have any physical input structures (e.g., keys, triggers, joystick, trackball, rocker switch). Instead, the totem may simply provide a physical surface, and the AR system may render a user interface so as to appear to a user to be on one or more surfaces of the totem. For example, and as discussed in more detail further herein, the AR system may render an image of a computer keyboard and trackpad to appear to reside on one or more surfaces of a totem. For instance, the AR system may render a virtual computer keyboard and virtual trackpad to appear on a surface of a thin rectangular plate of aluminum which serves as a totem. The rectangular plate does not itself have any physical keys or trackpad or sensors. However, the AR system may detect user manipulation or interaction or touches with the rectangular plate as selections or inputs made via the virtual keyboard and/or virtual trackpad. Many of these components are described in detail elsewhere herein.” where surface of a thin rectangular plate is considered as the surface orientation is horizontal ; [0281] As briefly discussed above, object recognizers are atomic autonomous software and/or hardware modules which ingest sparse points (i.e., not necessarily a dense point cloud), pose-tagged images, and geometry, and produce parametric geometry that has semantics attached. The semantics may take the form of taxonomical descriptor, for example "wall," "chair," "Aeron.RTM. chair," and properties or characteristics associated with the taxonomical descriptor. For example, a taxonomical descriptor such as a table may have associated descriptions such as "has a flat horizontal surface which can support other objects." Given an ontology, an object recognizer turns images, points, and optionally other geometry, into geometry that has meaning (i.e., semantics).” Where teaches the surface orientation is horizontal which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the face(s) of the outer surface of the totem such as displaying open palm of hand  of Abovitz as surface orientation is horizontal because this modification would achieve the expected benefits of providing specific surface  as user’s desired.
Therefore, Abovitz still teaches newly added limitations of claims 13, 22, 33 and 44.  These new features will addressed hereafter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 17, 20, 22-23, 26, 29, 31-33, 39-41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al., U.S Patent Application Publication No. 2015/0016777 (“Abovitz”) in view of Wright et al., U.S Patent Application Publication No. 2016/0379408 (“Wright”) 
Regarding independent claim 13, Abovitz teaches a method for generating virtual content in a three- dimensional (3D) physical environment of a user (Figs.61A-61D), the method comprising:
under control of a hardware processor (¶0694 “Any of the devices/servers in the above-described systems may include a bus or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor, system memory (e.g., RAM), static storage device (e.g., ROM), disk drive (e.g., magnetic or optical), communication interface (e.g., modem or Ethernet card), display (e.g., CRT or LCD), input device (e.g., keyboard, touchscreen). The system :
analyzing data acquired from a pose sensor to identify a pose of a user (¶0237 ”The system (14) further features a sensor assembly (39), which may comprise X, Y, and Z axis accelerometer capability as well as a magnetic compass and X, Y, and Z axis gyro capability, preferably providing data at a relatively high frequency, such as 200 Hz. The depicted system (14) also comprises a head pose processor (36), such as an ASIC (application specific integrated circuit), FPGA (field programmable gate array), and/or ARM processor (advanced reduced-instruction-set machine), which may be configured to calculate real or near-real time user head pose from wide field of view image information output from the capture devices (16).” ¶0294 “More particularly, the user's individual AR system contains information about the user's head pose and orientation in a space, information about hand movement etc. of the user, information about the user's eyes and eye gaze, information about any totems that are being used by the user.”);
identifying a physical surface in a 3D physical environment of the user (¶0416 “The AR system may also detect or capture user interaction with the surface of the totem. For example, the AR system may employ one or more front facing cameras to detect a position and/or movement of a user's fingers. In particularly, the AR system may identify from the captured images, any interactions of the user's fingers with various portions of the surface of the totem. The AR system maps the locations of those interactions with the positions of virtual keys, and hence with various inputs (e.g., ;
receiving an indication to initiate an interaction with the physical surface (¶0416 “The AR system may also detect or capture user interaction with the surface of the totem. For example, the AR system may employ one or more front facing cameras to detect a position and/or movement of a user's fingers. In particularly, the AR system may identify from the captured images, any interactions of the user's fingers with various portions of the surface of the totem. The AR system maps the locations of those interactions with the positions of virtual keys, and hence with various inputs (e.g., characters, numbers, punctuation, controls, functions). In response to the inputs, the AR system may cause the inputs to be provided to a computer or some other device.”);
determining an orientation of the physical surface (¶0404”The totem can also incorporate one or more cameras/sensors, so that no external equipment is need to track the totem. Instead, the totem will track itself and will provide its own location, orientation, and/or identification to other devices. The on-board camera are used to visually check for feature points, to perform visual tracking to detect a position, orientation, and/or movement (e.g., position, direction, distance, speed, acceleration) of the totem itself and with respect to a reference frame. In addition, sensors mounted on the totem (such as a GPS sensor or accelerometers) can be used to detect the position and location of the totem”; ¶0444 “FIG. 43B shows a block shaped totem 4028, according to another illustrated embodiment. The totem may have the shape of a cube with six faces, or some other three-dimensional geometric structure. The totem may have a hard outer surface or a soft outer surface. The outer surface of the totem may ;
accessing information indicating a first set of virtual objects associated with a first surface orientation  (0433 “For instance, the AR system render a submenu or a menu or other virtual interface element associated with the selected application or functions”;  ¶0444 “FIG. 43B shows a block shaped totem 4028, according to another illustrated embodiment. The totem may have the shape of a cube with six faces, or some other three-dimensional geometric structure. The totem may have a hard outer surface or a soft outer surface. The outer surface of the totem may have texture to facilitate a sure grip by the user. The totem may have no physical keys, physical switches or physical electronics ¶0445 “The AR system renders a virtual user interface image in a user's field of view, so as to appear to be on the face(s) of the outer surface of the totem. Each of the faces, and corresponding virtual input prompt, may correspond to a function, category of functions, and/or category of content or media types, tools and/or applications.”; ¶0552 “As illustrated in FIG. 52A, in response to detecting a first defined gesture (e.g., user opening or displaying open palm of hand, user holding up hand), the AR system renders a primary navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a high level navigation menu item, icon or field may be rendered to appear on each finger and a second set of virtual objects associated with a second surface orientation (¶0433 “For instance, the AR system render a submenu or a menu or other virtual interface element associated with the selected application or functions”;  ¶0444 “FIG. 43B shows a block shaped totem 4028, according to another illustrated embodiment. The totem may have the shape of a cube with six faces, or some other three-dimensional geometric structure. The totem may have a hard outer surface or a soft outer surface. The outer surface of the totem may have texture to facilitate a sure grip by the user. The totem may have no physical keys, physical switches or physical electronics ¶0445 “The AR system renders a virtual user interface image in a user's field of view, so as to appear to be on the face(s) of the outer surface of the totem. Each of the faces, and corresponding virtual input prompt, may correspond to a function, category of functions, and/or category of content or media types, tools and/or applications.”; ¶0554] As illustrated in FIG. 52B, in response to detecting a third defined gesture (e.g., user spreads fingers apart), the AR system expands the menus, rendering an a lower level navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a number of lower level navigation menu items or icons may be rendered to appear on each of the fingers other than the thumb”  Where  a cube with six faces and each face may correspond to category of content or media types which is considered a set of virtual objects and Fig.52B shows lower level navigation menu is considered as  second set of virtual objects);

    PNG
    media_image1.png
    182
    130
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    281
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    262
    365
    media_image3.png
    Greyscale

in response to determining that the orientation of the physical surface is the first surface orientation, selecting the first set of virtual objects (¶0445 “The AR system renders a virtual user interface image in a user's field of view, so as to ; 
in response to determining that the orientation of the physical surface is the second surface orientation, selecting the second set of virtual objects (¶0445 “The AR system renders a virtual user interface image in a user's field of view, so as to appear to be on the face(s) of the outer surface of the totem. Each of the faces, and corresponding virtual input prompt, may correspond to a function, category of functions, and/or category of content or media types, tools and/or applications.”; ¶0554] As illustrated in FIG. 52B, in response to detecting a third defined gesture (e.g., user spreads fingers apart), the AR system expands the menus, rendering an a lower level navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a number of lower level navigation menu items or icons may be rendered to appear on each of the fingers other than the thumb” where  a cube with six faces and each face may correspond to category of content or media types and user spreads fingers apart, an a lower level navigation menu is selected) ;
determining a set of available user interface options corresponding to the selected first or second set of virtual objects (¶0445 “The AR system renders a virtual user interface image in a user's field of view, so as to appear to be on the face(s) of the outer surface of the totem. Each of the faces, and corresponding virtual input prompt, may correspond to a function, category of functions, and/or category of content or media types, tools and/or applications.” where  a cube with six faces and each face of cube corresponding virtual input prompt which is considered a set of user interface options; ¶0552 “As illustrated in FIG. 52A, in response to detecting a first defined gesture (e.g., user opening or displaying open palm of hand, user holding up hand), the AR system renders a primary navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a high level navigation menu item, icon or field may be rendered to appear on each finger other than the thumb.”; ¶0554] As illustrated in FIG. 52B, in response to detecting a third defined gesture (e.g., user spreads fingers apart), the AR system expands the menus, rendering an a lower level navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a number of lower level navigation menu items or icons may be rendered to appear on each of the fingers other than the thumb” where a primary navigation menu or a lower level navigation menu is considered as set of available user interface options);
determining a first number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with an area available on the physical surface, wherein the first number is less than a number of user interface options in the set of available user interface options (¶0447 “In response to the orientations, changes in position (e.g., movements) and/or interactions, the AR system may change one or more aspects of the rendering the virtual user interface cause corresponding inputs to be provided to a computer or some other device. For example, as a user rotates the totem, different faces may come into the user's field of view, while other faces rotate out of the user's field of view. The AR system may respond by rendering virtual interface elements to appear on the now visible faces, which were previously hidden from the view of the user. Likewise, the AR system may respond by stopping the rendering of virtual interface elements which would otherwise appear on the faces now hidden from the view of the user.” Where display virtual interface elements were previously hidden which is considered less than a number of user interface options in the set of available user interface options and only display user interface options on visible faces; ¶0552 “As illustrated in FIG. 52A, in response to detecting a first defined gesture (e.g., user opening or displaying open palm of hand, user holding up hand), the AR system renders a primary navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a high level navigation menu item, icon or field may be rendered to appear on each finger other than the thumb.”; ¶0554] As illustrated in FIG. 52B, in response to detecting a third defined gesture (e.g., user spreads fingers apart), the AR system expands the menus, rendering an a lower level navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a number of lower level navigation menu items or icons may be rendered to appear on each of the fingers other than the thumb”  
selecting, from the set of available user interface options, a subset of user interface options equal to the first number; generating the virtual user interface including the subset of user interface options (¶0447 “In response to the orientations, changes in position (e.g., movements) and/or interactions, the AR system may change one or more aspects of the rendering the virtual user interface cause corresponding inputs to be provided to a computer or some other device. For example, as a user rotates the totem, different faces may come into the user's field of view, while other faces rotate out of the user's field of view. The AR system may respond by rendering virtual interface elements to appear on the now visible faces, which were previously hidden from the view of the user. Likewise, the AR system may respond by stopping the rendering of virtual interface elements which would otherwise appear on the faces now hidden from the view of the user.” Where display virtual interface elements were previously hidden; ¶0552-0553 where Fig. 52A display a primary menu is less than a number of user interface options than a lower level navigation menu of Fig.52B);
generating an instruction for presenting the virtual user interface containing the subset of user interface options that can legibly fit in the virtual user interface in a 3D view to the user (see Fig. 43B ¶0447 “In response to the orientations, changes in position (e.g., movements) and/or interactions, the AR system may change one or more aspects of the rendering the virtual user interface cause corresponding inputs to be provided to a computer or some other device. For example, and in response to selection of a first user interface option of the subset of user interface options, generating an instruction for displaying a corresponding first virtual object on the physical surface(¶0448 “Additionally or alternatively, the AR system may render the virtual user interface differently in response to select user interactions. For instance, some user interactions may correspond to selection of a particular submenu, application or function. The AR system may respond to such selection by rendering a new set of virtual interface elements, based at least in part on the selection. For instance, the AR system render a submenu or a menu or other virtual interface element associated with the selected application or functions. Thus, the rendering by AR system may be context sensitive.”; ¶0508 “The user may, for example, perform a point or touch gesture, proximally identifying one of the user selectable virtual icons. The AR system detects the point or touch gesture, and interprets the point or touch gesture as an instruction to 
In the same field of endeavor , Wright teaches analyzing data acquired from a pose sensor to identify a pose of a user (¶0021 “ FIG. 1 shows an example physical space 100 in which a user 102 is wearing an augmented-reality device in the form of a head-mounted, see-through display device (referred to herein as a head-mounted display (HMD)) 104. The HMD 104 provides the user 102 with a see-through field of view (FOV) 106 of the physical space 100. Because the HMD 104 is mounted on the user's head, the FOV 106 of the physical space 100 may change as a pose of the user's head changes.”; ¶0081 “The HMD 1500 may also support other suitable positioning techniques, such as GPS or other global navigation systems. Further, while specific examples of position sensor systems have been described, it will be appreciated that any other suitable sensor systems may be used. For example, head pose and/or movement data may be determined based on sensor information from any combination of sensors mounted on the wearer and/or external to the wearer including, but not limited to, any number of gyroscopes, accelerometers, inertial measurement units, GPS devices, barometers, magnetometers, cameras (e.g., visible light cameras, infrared light cameras, time-of-flight depth cameras, structured light depth cameras, etc.), communication devices (e.g., WIFI antennas/interfaces), etc”).;
identifying a physical surface in a 3D physical environment of the user based at least partly on the pose (¶0019 “The present disclosure is directed to an approach for controlling an augmented-reality device to take a visible-light image of a physical space using an on-board camera. Further, the visible-light image may be automatically converted into a hologram that is visually presented, via a display of the augmented-reality device, in alignment with an identified surface of the physical space. For example, the hologram may appear to hang on a wall of the physical space from a perspective of the user of the augmented-reality device.”; ¶0036” In FIG. 5, the HMD 104 may identify a plurality of surfaces 500 (e.g., 500A, 500B, 500C, 500D) of the physical space 100. The plurality of identified surfaces 500 are indicated by dotted or dashed lines. The plurality of identified surfaces 500 include walls of the physical space 100, as well surfaces of objects in the physical space 100. In this example, surfaces of the couch 108A may not be identified by the HMD 104, because the contours of the couch do not satisfy surface criteria currently used to identify surfaces. In another example, the HMD 104 may identify the surfaces of the couch 108A, because more lenient flatness and/or size criteria may be in effect.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify display virtual content associated with physical surface of Abovitz with identifying surface of the physical space according to a pose of the user's head of Wright because this modification would visually present the mixed-reality image in alignment with the identified surface (abstract of Wright) 
 method for generating virtual content in a three- dimensional (3D) physical environment of a user, the method comprising: under control of a hardware processor: analyzing data acquired from a pose sensor to identify a pose of a user; identifying a physical surface in a 3D physical environment of the user based at least partly on the pose; receiving an indication to initiate an interaction with the physical surface; determining an orientation of the physical surface; accessing information indicating a first set of virtual objects associated with a first surface orientation and a second set of virtual objects associated with a second surface orientation; in response to determining that the orientation of the physical surface is the first surface orientation, selecting the first set of virtual objects; in response to determining that the orientation of the physical surface is the second surface orientation, selecting the second set of virtual objects; determining a set of available user interface options corresponding to the selected first or second set of virtual objects; determining a first number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with an area available on the physical surface, wherein the first number is less than a number of user interface options in the set of available user interface options; selecting, from the set of available user interface options, a subset of user interface options equal to the first number; generating the virtual user interface including the subset of user interface options; generating an instruction for presenting the virtual user interface containing the subset of user interface options that can legibly fit in the virtual user interface in a 3D view to the user; and -2-Application No.: 15/599,162 Filing Date:May 18, 2017 in response to selection of a first user interface option of the subset of user interface options, generating an instruction for displaying a corresponding first virtual object on the physical surface.
Regarding claim 14, Abovitz and Wright teach the method of claim 13, wherein the pose comprises at least one of: an eye gaze, a head pose, or a gesture (¶0294 of Abovitz “More particularly, the user's individual AR system contains information about the user's head pose and orientation in a space, information about hand movement etc. of the user, information about the user's eyes and eye gaze, information about any totems that are being used by the user.”)
Regarding claim 17, Abovitz and Wright teach the method of claim 13, wherein the indication to initiate the interaction with the physical surface comprises an actuation of a user input device or a change in the pose of the user (¶0416 “The AR system may also detect or capture user interaction with the surface of the totem. For example, the AR system may employ one or more front facing cameras to detect a position and/or movement of a user's fingers. In particularly, the AR system may identify from the captured images, any interactions of the user's fingers with various portions of the surface of the totem. The AR system maps the locations of those interactions with the positions of virtual keys, and hence with various inputs (e.g., characters, numbers, punctuation, controls, functions). In response to the inputs, the AR system may cause the inputs to be provided to a computer or some other device.”);¶0554 as shown in Fig.52B of Abovitz  “As illustrated in FIG. 52B, in response to detecting a third defined gesture (e.g., user spreads fingers apart), the AR system expands the menus, rendering an a lower level navigation menu in a field of view of the user so as to appear to be on The gesture may include movement of the user's arms and/or hands or other parts of the user's body, for instance head pose or eyes. Alternatively, the user may use spoken commands to access the icon based cluster user interface virtual construct (FIG. 60B). If a more comprehensive menu is desired, the user may use a different gesture.” Where gestures may include movement of the user for instance had pose).
Regarding claim 20,  Abovitz and Wright teach the method of claim 13, wherein generating the instruction for presenting the subset of user interface options in the 3D view to the user comprises: generating a virtual menu comprising the subset of user interface options (¶0447 “In response to the orientations, changes in position (e.g., movements) and/or interactions, the AR system may change one or more aspects of the rendering the virtual user interface cause corresponding inputs to be provided to a computer or some other device. For example, as a user rotates the totem, different faces may come into the user's field of view, while other faces rotate out of the user's field of view. The AR system may respond by rendering virtual interface elements to appear on the now visible faces, which were ; determining a spatial location of the virtual menu based on a characteristic of the physical surface; and generating a display instruction for presentation of the virtual menu at the spatial location in the 3D physical environment of the user(¶0626 of Abovitz “As illustrated in FIG. 61E, the AR system renders a comprehensive virtual dashboard menu user interface, for example rendering images to the retina of the user's eyes. The virtual dashboard menu user interface may have a generally annular layout or configuration, at least partially surrounding the user, with various user selectable virtual icons spaced to be within arm's reach of the user.” and ¶0654 of Abovitz “As illustrated in FIG. 65C, in response the user selection, the AR system may also render a virtual tablet type user interface tool, which provides a more detailed virtual navigation menu than the high level virtual navigation menu. The more detailed virtual navigation menu may include some or all of the menu options of the high level virtual navigation menu, as well as additional options (e.g., retrieve additional content, play interactive game associated with media title or franchise, scene selection, character exploration, actor exploration, commentary). For instance, the AR system may render the detailed virtual navigation menu to, for example, appear to the user as if sitting on a top surface of a table, within arm's reach of the user.). In addition, the same motivation is used as the rejection for claim 13.
system for generating virtual content in a physical-environment of a user, the system comprising: 
a display system of a wearable device configured to present virtual content (¶0265 “The virtual reality system ("VRS") may be configured to register the user location and field of view (together known as the "pose") through one or more of the following: realtime metric computer vision using the cameras, simultaneous localization and mapping techniques, maps, and data from sensors such as gyros, accelerometers, compass, barometer, GPS, radio signal strength triangulation, signal time of flight analysis, LIDAR ranging, RADAR ranging, odometry, and sonar ranging. The wearable device system may be configured to simultaneously map and orient”); and  a hardware processor in communication with the display system, the hardware processor programmed to (¶0239 “In one embodiment, all of the components of the system (14) featured in FIG. 15 are directly coupled to the display housing (84) except for the image pose processor (36), sensor pose processor (32), and rendering engine (34), and communication between the latter three and the remaining components of the system (14) may be by wireless communication, such as ultra wideband, or wired communication. The depicted housing (84) preferably is head-mounted and wearable by the user.”): Remaining of claim 22 is similar in scope to claim 13 and therefore rejected under the same rationale.
           Regarding claim 23, Abovitz and Wright teach the system of claim 22, Remaining of claim 23 is similar in scope to claim 14 and therefore rejected under the same rationale.
the system of claim 22, Remaining of claim 26 is similar in scope to claim 17 and therefore rejected under the same rationale.
Regarding claim 29, Abovitz and Wright teach the system of claim 22, Remaining of claim 29 is similar in scope to claim 20 and therefore rejected under the same rationale.
Regarding claim 31, Abovitz and Wright teach the method of claim 13, wherein the set of available user interface options is further determined based on user information comprises one or more of: user age, user mood, user preference, information associated with the user, a physiological parameter of the user, a psychological state of the user, an emotional state of the user, a mood of a group of users, or a user characteristic (¶0596 of Abovitz “To allow user selection of and/or navigation between virtual rooms or virtual spaces, the AR system may be responsive to one or more of, for instance, gestures, voice commands, eye tracking, and/or selection of physical buttons, keys or switches for example carried by a head worn component, belt pack or other physical structure of the individual AR system. The user input may be indicative of a direct selection of a virtual space or room, or may cause a rendering of a menu or submenus to allow user selection of a virtual space or room” where menu is considered set of available user interface options; ¶0409 of Abovitz “Thus a totem may be any object on which virtual content can be rendered, including for example a body part (e.g., hand) to which virtual content can be locked in a user experience (UX) context. In some implementations, the AR system can render virtual content so as to appear to be coming out from behind a totem, for instance appearing to The AR system may be responsive to various user interactions or gestures, including looking at some item of virtual content, moving hands, touching hands to themselves or to the environment, other gestures, opening and/or closing eyes, etc.)
Regarding claim 32, Abovitz and Wright teach the system of claim 22, Remaining of claim 32 is similar in scope to claim 31 and therefore rejected under the same rationale.
Regarding independent claim 33, Abovitz teaches a method for generating virtual content in a three- dimensional (3D) physical environment of a user (Figs.61A-61D), the method comprising:
under control of a hardware processor (¶0694 “Any of the devices/servers in the above-described systems may include a bus or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor, system memory (e.g., RAM), static storage device (e.g., ROM), disk drive (e.g., magnetic or optical), communication interface (e.g., modem or Ethernet card), display (e.g., CRT or LCD), input device (e.g., keyboard, touchscreen). The system :
analyzing data acquired from a pose sensor to identify a pose of a user (¶0237 ”The system (14) further features a sensor assembly (39), which may comprise X, Y, and Z axis accelerometer capability as well as a magnetic compass and X, Y, and Z axis gyro capability, preferably providing data at a relatively high frequency, such as 200 Hz. The depicted system (14) also comprises a head pose processor (36), such as an ASIC (application specific integrated circuit), FPGA (field programmable gate array), and/or ARM processor (advanced reduced-instruction-set machine), which may be configured to calculate real or near-real time user head pose from wide field of view image information output from the capture devices (16).” ¶0294 “More particularly, the user's individual AR system contains information about the user's head pose and orientation in a space, information about hand movement etc. of the user, information about the user's eyes and eye gaze, information about any totems that are being used by the user.”);
identifying a wall in a 3D physical environment of the user (¶0285 “As an example, the AR system may employ an instance of a generic wall finder object recognizer. The generic wall finder object recognizer identifies instances of walls in image information, without regard to specifics about a wall. Thus, the generic wall finder object recognizer identifies vertically oriented surfaces that constitute walls in the image data. The AR system may also employ an instance of a specific wall finder object recognizer, which is separate and distinct from the generic wall finder. The specific wall finder object recognizer identifies vertically oriented surfaces that constitute walls in the ;
accessing information indicating that a first set of virtual objects is associated with a first surface orientation (0433 “For instance, the AR system render a submenu or a menu or other virtual interface element associated with the selected application or functions”;  ¶0444 “FIG. 43B shows a block shaped totem 4028, according to another illustrated embodiment. The totem may have the shape of a cube with six faces, or some other three-dimensional geometric structure. The totem may have a hard outer surface or a soft outer surface. The outer surface of the totem may have texture to facilitate a sure grip by the user. The totem may have no physical keys, physical switches or physical electronics ¶0445 “The AR system renders a virtual user interface image in a user's field of view, so as to appear to be on the face(s) of the outer surface of the totem. Each of the faces, and corresponding virtual input prompt, may correspond to a function, category of functions, and/or category of content or media types, tools and/or applications.”; ¶0552 “As illustrated in FIG. 52A, in response to detecting a first defined gesture (e.g., user opening or displaying open palm of hand, user holding up hand), the AR system renders a primary navigation menu in a field of  and that a second set of virtual objects associated with a second surface orientation (¶0433 “For instance, the AR system render a submenu or a menu or other virtual interface element associated with the selected application or functions”;  ¶0444 “FIG. 43B shows a block shaped totem 4028, according to another illustrated embodiment. The totem may have the shape of a cube with six faces, or some other three-dimensional geometric structure. The totem may have a hard outer surface or a soft outer surface. The outer surface of the totem may have texture to facilitate a sure grip by the user. The totem may have no physical keys, physical switches or physical electronics ¶0445 “The AR system renders a virtual user interface image in a user's field of view, so as to appear to be on the face(s) of the outer surface of the totem. Each of the faces, and corresponding virtual input prompt, may correspond to a function, category of functions, and/or category of content or media types, tools and/or applications.”; ¶0554] As illustrated in FIG. 52B, in response to detecting a third defined gesture (e.g., user spreads fingers apart), the AR system expands the menus, rendering an a lower level navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a number of lower level navigation menu items or icons may be rendered to appear on each of the fingers other than the thumb”  Where  a cube with six faces and each face may correspond to 
receiving an indication to initiate an interaction with an area available on the wall (¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened.”; ¶0550 “In particular, FIG. 51C shows the user performing a third gesture to indicate a command to map the virtual work portal or construct to the identified physical object, for example a surface of a wall, to cause the AR system to map the virtual work portal or construct to the physical object. The user may, for example, perform a release gesture, releasing the pinch to simulate releasing the virtual work portal or construct.”);
in response to determining that the first surface orientation is horizontal, select the first set of virtual objects (¶0445 “The AR system renders a virtual user interface image in a user's field of view, so as to appear to be on the face(s) of the outer displaying open palm of hand, user holding up hand), the AR system renders a primary navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a high level navigation menu item, icon or field may be rendered to appear on each finger other than the thumb.” where displaying open palm of hand , render a primary navigation menu is considered the set of virtual objects.  ¶0252] The AR system may, for example, include one or more physical objects which are manipulable by the user to allow input or interaction with the AR system. These physical objects are referred to herein as totems. Some totems may take the form of inanimate objects, for example a piece of metal or plastic, a wall, a surface of table. Alternatively, some totems may take the form of animate objects, for example a hand of the user. As described herein, the totems may not actually have any physical input structures (e.g., keys, triggers, joystick, trackball, rocker switch). Instead, the totem may simply provide a physical surface, and the AR system may render a user interface so as to appear to a user to be on one or more surfaces of the totem. For example, and as discussed in more detail further herein, the AR system may render an image of a computer keyboard and trackpad to appear to reside on one or more surfaces of a totem. For instance, the AR system may render a virtual computer keyboard and virtual trackpad to appear on a surface of a thin rectangular plate of aluminum which serves as a totem. The rectangular plate does not itself have any physical keys or trackpad or sensors. However, the AR system may detect user manipulation or interaction or touches with the rectangular plate as selections or inputs made via the virtual keyboard and/or virtual trackpad. Many of these components are described in detail elsewhere herein.” where surface of a thin rectangular plate is considered as the surface orientation is horizontal ; ¶0281] As briefly discussed above, object recognizers are atomic autonomous software and/or hardware modules which ingest sparse points (i.e., not necessarily a dense point cloud), pose-tagged images, and geometry, and produce parametric geometry that has semantics attached. The semantics may take the form of taxonomical descriptor, for example "wall," "chair," "Aeron.RTM. chair," and properties or characteristics associated with the taxonomical descriptor. For example, a taxonomical descriptor such as a table may have associated descriptions such as "has a flat horizontal surface which can support other objects." Given an ontology, an object recognizer turns images, points, and optionally other geometry, into geometry that has meaning (i.e., semantics).” Where teaches the surface orientation is horizontal which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the face(s) of the outer surface of the totem such as displaying open palm of hand  of Abovitz as surface orientation is horizontal because this modification would achieve the expected benefits of providing specific surface  as user’s desired); -6-Application No.: 15/599,162 Filing Date:May 18, 2017 
determining user information associated with an area available on the wall (¶0535 “ In particular, FIG. 50A shows a user performing a gesture to create a new The user may, for example, perform a two arm gesture, for instance dragging outward from a center point to locations where an upper left and a lower right corner of the virtual work portal or construct should be located. The virtual work portal or construct may, for example, be represented as a rectangle, the user gesture establishing not only the position, but also the dimensions of the virtual work portal or construct. ¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened” where user’s arm gesture is considered as user information;
 accessing a set of available user interface options associated with the first set of virtual objects and  based on the user information (¶0445 “The AR system renders a virtual user interface image in a user's field of view, so as to appear to be on the face(s) of the outer surface of the totem. Each of the faces, and corresponding virtual input prompt, may correspond to a function, category of functions, and/or ; 
determining, based at least on the area available on the wall, a first set of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the area available on the wall, wherein a number of the first set of user interface options is less than a number of user interface options in the set of available user interface options ¶0252] The AR system may, for example, include one or more physical objects which are manipulable by the user to allow input or interaction with the AR system. These physical objects are referred to herein as totems. Some totems may take the form of inanimate objects, for example a piece of metal or plastic, a wall, a surface of table. Alternatively, some totems may take the form of animate objects, for example a hand of the user”; ¶0445 “The AR system renders a virtual user interface image in a user's field of view, so as to appear to be on the face(s) of the outer surface of the totem. Each of the faces, and corresponding virtual input prompt, may correspond to a function, category of functions, and/or category of content or media types, tools and/or applications”; ¶0447 
 generating the virtual user interface including the first set  user interface options (¶0447 “In response to the orientations, changes in position (e.g., movements) and/or interactions, the AR system may change one or more aspects of the rendering the virtual user interface cause corresponding inputs to be provided to a computer or some other device. For example, as a user rotates the totem, different faces may come into the user's field of view, while other faces rotate out of the user's field of view. The AR system may respond by rendering virtual interface elements to appear on the now visible faces, which were previously hidden from the view of the user. Likewise, the AR system may respond by stopping the rendering of virtual interface elements which would otherwise appear on the faces now hidden from the view of the user.”; ¶0552 “As illustrated in FIG. 52A, in response to detecting a first defined gesture (e.g., user opening or displaying open palm of hand, user holding up hand), the AR system renders a primary navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a high level navigation menu item, icon or field may be rendered to appear on each finger other than the thumb.”); and 
generating an instruction for presenting the virtual user interface containing the first set of user interface options that can legibly fit in the virtual user interface in a 3D view to the user ((see Fig. 43B ¶0447 “In response to the orientations, changes in position (e.g., movements) and/or interactions, the AR system may change one or more aspects of the rendering the virtual user interface cause corresponding inputs to be provided to a computer or some other device. For example, as a user rotates the totem, different faces may come into the user's field of view, while other faces rotate out of the user's field of view. The AR system may respond by rendering virtual interface elements to appear on the now visible faces, which were previously hidden from the view of the user. Likewise, the AR system may respond by stopping the rendering of virtual interface elements which would otherwise appear on the faces now hidden from the view of the user.”¶0552 “As illustrated in FIG. 52A, in response to detecting a first defined gesture (e.g., user opening or displaying open palm of hand, user holding up hand), the AR system renders a primary navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a high level navigation menu item, icon or field may be rendered to appear on each finger other than the thumb.” ¶0553 “The menu items, icons or fields may, for example, represent user selectable virtual content, for instance applications, functions, menus, tools, models, games, and virtual rooms or virtual spaces”) Abovitz is understood to be silent on the remaining limitations of claim 33.
In the same field of endeavor, Wright teaches analyzing data acquired from a pose sensor to identify a pose of a user (¶0021 “ FIG. 1 shows an example physical space 100 in which a user 102 is wearing an augmented-reality device in the form of a head-mounted, see-through display device (referred to herein as a head-mounted display (HMD)) 104. The HMD 104 provides the user 102 with a see-through field of view (FOV) 106 of the physical space 100. Because the HMD 104 is mounted on the user's head, the FOV 106 of the physical space 100 may change as a pose of the user's head changes.”; ¶0081 “The HMD 1500 may also support other suitable positioning techniques, such as GPS or other global navigation systems. Further, while specific examples of position sensor systems have been described, it will be appreciated that any other suitable sensor systems may be used. For example, head pose and/or movement data may be determined based on sensor information from any combination of sensors mounted on the wearer and/or external to the wearer including, but not limited to, any number of gyroscopes, accelerometers, inertial measurement units, GPS devices, barometers, magnetometers, cameras (e.g., visible light cameras, infrared light cameras, time-of-flight depth cameras, structured light depth cameras, etc.), communication devices (e.g., WIFI antennas/interfaces), etc”).;
identifying a wall in a 3D physical environment of the user based at least partly on the pose (¶0019 “The present disclosure is directed to an approach for controlling an augmented-reality device to take a visible-light image of a physical space using an on-board camera. Further, the visible-light image may be automatically converted into a hologram that is visually presented, via a display of the augmented-reality device, in alignment with an identified surface of the physical space. For example, the hologram may appear to hang on a wall of the physical space from a perspective of the user of the augmented-reality device.”; ¶0036” In FIG. 5, the HMD 104 may identify a plurality of surfaces 500 (e.g., 500A, 500B, 500C, 500D) of the physical space 100. The plurality of identified surfaces 500 are indicated by dotted or dashed lines. The plurality of identified surfaces 500 include walls of the physical space 
Thus,  Abovitz and Wright teaches a method for generating virtual content in a three- dimensional (3D) physical environment of a user, the method comprising: under control of a hardware processor: analyzing data acquired from a pose sensor to identify a pose of a user; identifying a wall in a 3D physical environment of the user based at least partly on the pose; accessing information indicating that a first set of virtual objects is associated with a first surface orientation and that a second set of virtual objects associated with a second surface orientation; receiving an indication to initiate an interaction with the wall; in response to determining that the first surface orientation is horizontal, select the first set of virtual objects; -6-Application No.: 15/599,162 Filing Date:May 18, 2017 determining user information associated with an area available on the wall; accessing a set of available user interface options associated with the first set of virtual objects and  based on the user information; determining, based at least on the area available on the wall, a first set of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the area available on the wall, wherein a number of the first set of user interface options is less than a number of user interface options in the set of available user interface options; first set  user interface options; and generating an instruction for presenting the virtual user interface containing the first set of user interface options that can legibly fit in the virtual user interface in a 3D view to the user.
Regarding claim 39, Abovitz and Wright teach the method of claim 13, wherein the virtual user interface comprises a virtual menu (¶0448 “Additionally or alternatively, the AR system may render the virtual user interface differently in response to select user interactions. For instance, some user interactions may correspond to selection of a particular submenu, application or function. The AR system may respond to such selection by rendering a new set of virtual interface elements, based at least in part on the selection. For instance, the AR system render a submenu or a menu or other virtual interface element associated with the selected application or functions. Thus, the rendering by AR system may be context sensitive.”¶0542 of Abovitz “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created 
Regarding claim 40, Abovitz and Wright teach the system of claim 22, Remaining of claim 40 is similar in scope to claim 39 and therefore rejected under the same rationale.
Regarding claim 41, Abovitz and Wright teach the method of claim 33, Remaining of claim 41 is similar in scope to claim 39 and therefore rejected under the same rationale.
Regarding independent claim 44, Abovitz teaches a system for generating virtual content in a physical environment of a user, the system comprising: a display system of a wearable device configured to present virtual content (¶0265 “The virtual reality system ("VRS") may be configured to register the user location and field of view (together known as the "pose") through one or more of the following: real time metric computer vision using the cameras, simultaneous localization and mapping techniques, maps, and data from sensors such as gyros, accelerometers, compass, barometer, GPS, radio signal strength triangulation, signal time of flight analysis, LIDAR ranging, RADAR ranging, odometry, and sonar ranging. The wearable device system may be configured to simultaneously map and orient”); and a hardware processor in communication with the display system, the hardware processor programmed to perform operations comprising: (¶0239 “In one embodiment, all of the components of the system (14) featured in FIG. 15 are directly coupled to the display housing (84) except for the image pose processor (36), sensor pose processor (32), and rendering engine (34), and communication between the latter three and the remaining : Remaining of claim 44 is similar in scope to claim 33 and therefore rejected under the same rationale.
2.	Claim 15, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al., U.S Patent Application Publication No. 2015/0016777 (“Abovitz”) in view of Wright et al., U.S Patent Application Publication No. 2016/0379408 (“Wright”) further in view of Cheng, U.S Patent No. 6,396,509 (“Cheng”)
Regarding claim 15, Abovitz and Wright teach the method of claim 13, wherein identifying the physical surface (¶0285 of Abovitz“As an example, the AR system may employ an instance of a generic wall finder object recognizer. The generic wall finder object recognizer identifies instances of walls in image information, without regard to specifics about a wall. Thus, the generic wall finder object recognizer identifies vertically oriented surfaces that constitute walls in the image data. The AR system may also employ an instance of a specific wall finder object recognizer, which is separate and distinct from the generic wall finder. The specific wall finder object recognizer identifies vertically oriented surfaces that constitute walls in the image data and which have one or more specific characteristics beyond those of generic wall. For example, a given specific wall may have one or more windows in defined positions, one or more doors in defined positions, may have a defined paint color, may have artwork hung from the wall, etc., which visually distinguishes the specific wall from other walls. Such allows the specific wall finder object recognizer to identify particular walls. For example, one instance of a specific wall finder object recognizer may identify a wall of a user's office. 
 In the same field of endeavor, Cheng teaches wherein identifying the object comprises performing a conecasting based on the pose (col.9, lines 9-13 “Referring to FIG. 3, the gazing space 150 comprises a gaze cone 152 having a gaze vector 154. In any one view (e.g., first or third person), the gaze cone 152 preferably shares the vertex (A) 108 and immersion point 103 of the associated vision cone 102.”; col.9, lines 27-30 “The scanning and gazing spaces 100, 150 preferably are bounded. The gazing space 150 preferably is bounded by two surfaces: (i) the surface 156 of the gaze cone 152 and (ii) the surface 160 of a gaze sphere 158. Similarly, the scanning space 100 preferably is bounded by two surfaces: (i) the surface 116 of the vision cone 102 and (ii) the surface 118 of the vision sphere 104.”; col.9, lines 56-67-col.10, lines 1-9, “ While the system 8 enables perception of vision signals associated with virtual objects located in the vision sphere 104, the bounding of the scanning space 100 typically establishes effective limitations to such perception (e.g., as described below, rendering typically is limited to a predetermined space). In turn, the bounding of the gazing space 150 establishes effective limitations as to the focus in gazing. As to sight in first person view, for example, the vision sphere's surface 118 typically defines the avatar-based maximum perception limits, while the vision cone's surface 116 defines the avatar-based effective perception limits. In turn, the gaze cone's boundaries effectively limit the avatar-based visual focus as to the other avatars and other virtual objects. In an implementation that supports first person view in accordance with this The use and bounding of attention spaces, spheres, cones, vectors and the like preferably is selectably applicable in first person view, third person view, or both. If both such views are implemented, it is preferred that they be independently configurable. As an example, first person view can be implemented to have associated therewith each of attention spaces, spheres, cones, vectors, vertex, and immersion point while, for third person view, having associated a combination of some or all of these elements.” Where the bounding of the scanning space 100 typically establishes effective limitations is considered as conecasting)
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify display virtual content associated with physical surface of Abovitz and identifying surface of the physical space according to a pose of the user's head of Wright with  perform gaze’s cone’s boundaries as seen in Cheng because this modification have spontaneous interaction sessions with virtual objects that are in gazing space ( col.10, lines 2-6 of Cheng).
Thus, the combination of Abovitz, Wright and Cheng teaches wherein identifying the physical surface comprises performing a conecasting based on the pose.
Regarding claim 24, Abovitz and Wright teach the system of claim 22, Remaining of claim 24 is similar in scope to claim 15 and therefore rejected under the same rationale.
s 18-19, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al., U.S Patent Application Publication No. 2015/0016777 (“Abovitz”) in view of Wright et al., U.S Patent Application Publication No. 2016/0379408 (“Wright”) further in view of Liu et al., IDS , U.S Patent Application Publication No. 20130174213 (“Liu”)
Regarding claim 18, Abovitz and Wright the method of claim 13, the method of claim 13, further comprising receiving physiological of the user (¶0345 of Abovitz “With regard to the camera systems, the depicted configuration shows three pairs of cameras: a relative wide field of view ("FOV") or "passive SLAM" pair of cameras arranged to the sides of the user's face, a different pair of cameras oriented in front of the user to handle the Stereo imaging process and also to capture hand gestures and totem/object tracking in front of the user's face. Then there is a pair of Eye Cameras oriented into the eyes of the user so they may attempt to triangulate eye vectors and other information”; ¶0370 of Abovitz Because the AR system is configured to continuously "know" the physical location and orientation of the user's surroundings, and given that the AR system is constantly collecting various types of data regarding the user's environment (e.g., FOV images, eye tracking data, sensory data, audio data, etc.) conventional types of user inputs may not be necessary”); and determining a psychological state of the user, wherein said determining the set of available user interface options is based at least partly on the psychological state of the user (¶0596 of Abovitz “To allow user selection of and/or navigation between virtual rooms or virtual spaces, the AR system may be responsive to one or more of, for instance, gestures, voice commands, eye tracking, and/or selection of physical buttons, keys or The user input may be indicative of a direct selection of a virtual space or room, or may cause a rendering of a menu or submenus to allow user selection of a virtual space or room “; ¶0409 of Abovitz “Thus a totem may be any object on which virtual content can be rendered, including for example a body part (e.g., hand) to which virtual content can be locked in a user experience (UX) context. In some implementations, the AR system can render virtual content so as to appear to be coming out from behind a totem, for instance appearing to emerge from behind a user's hand, and slowly wrapping at least partially around the user's hand. The AR system detects user interaction with the virtual content, for instance user finger manipulation with the virtual content which wrapped partially around the user's hand. Alternatively, the AR system may render virtual content so as to appear to emerge from a palm of the user's hand, and detection user fingertip interaction or manipulate of that virtual content. Thus, the virtual content may be locked to a reference from of a user's hand. The AR system may be responsive to various user interactions or gestures, including looking at some item of virtual content, moving hands, touching hands to themselves or to the environment, other gestures, opening and/or closing eyes, etc.). Abovitz and  Wright are understood to be silent on the remaining limitations of claim 18.
 Liu teaches further comprising receiving physiological parameters of the user (¶0077 of Liu “…Social rules may also consider other human social cues such as voice stress, significant voice changes, or sudden hand movements. Biometric data such as eye blinking rate and pupil dilation of a particular person may also be considered.”; ¶0117 of Liu “… Accelerometers have been incorporated into mobile ; and determining a psychological state of the user (¶0103 of Liu “..In step 787, an interaction with the virtual object is detected. The interaction with the virtual object may include the first person being located within a close proximity to or virtually touching the virtual object, or the first computing being located within a close proximity to the virtual object (i.e., located within a predetermined distance of the first location)” where determine the relative position of the user relative to the virtual object.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify display virtual content associated with physical surface of Abovitz and identifying surface of the physical space according to a pose of the user's head of Wright with including biometric data of a particular person as seen in Liu because this modification would determine whether the one or more interactions satisfy a social rule ( ¶0077 of Liu).
Thus, the combination of Abovitz, Wright and Liu teaches further comprising receiving physiological parameters of the user; and determining a psychological state of the user, wherein said determining the set of available user interface options is based at least partly on the psychological state of the user.
.Regarding claim 19, Abovitz, Wright, and Liu teach the method of claim 18, wherein physiological parameters are related to at least one of: a heart rate, a pupil dilation, a galvanic skin response, a blood pressure, an encephalographic state, a respiration rate, or an eye movement (¶0345 of Abovitz “With regard to the Then there is a pair of Eye Cameras oriented into the eyes of the user so they may attempt to triangulate eye vectors and other information”; ¶0294 of Abovitz “More particularly, the user's individual AR system contains information about the user's head pose and orientation in a space, information about hand movement etc. of the user, information about the user's eyes and eye gaze, information about any totems that are being used by the user”; ¶0409 of Abovitz “Thus a totem may be any object on which virtual content can be rendered, including for example a body part (e.g., hand) to which virtual content can be locked in a user experience (UX) context. In some implementations, the AR system can render virtual content so as to appear to be coming out from behind a totem, for instance appearing to emerge from behind a user's hand, and slowly wrapping at least partially around the user's hand. The AR system detects user interaction with the virtual content, for instance user finger manipulation with the virtual content which wrapped partially around the user's hand. Alternatively, the AR system may render virtual content so as to appear to emerge from a palm of the user's hand, and detection user fingertip interaction or manipulate of that virtual content. Thus, the virtual content may be locked to a reference from of a user's hand. The AR system may be responsive to various user interactions or gestures, including looking at some item of virtual content, moving hands, touching hands to themselves or to the environment, other gestures, opening and/or closing eyes, etc”; ¶0077 of Liu “…Social Biometric data such as eye blinking rate and pupil dilation of a particular person may also be considered.”) In addition, the same motivation is used as the rejection for claim 18.
Regarding claim 27, Abovitz, Wright teach the system of claim 22, Remaining of claim 27 is similar in scope to claim 18 and therefore rejected under the same rationale.
Regarding claim 28, Abovitz, Wright and Liu teach the system of claim 27, Remaining of claim 28 is similar in scope to claim 19 and therefore rejected under the same rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SARAH LE/Primary Examiner, Art Unit 2619